              CASE 0:20-cv-02221-MJD-LIB Doc. 5 Filed 04/27/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA

                            * * * * * * * * * * * * * * * * * *

Gary Debenedetto,

        Plaintiff,

        vs.                                               ORDER ADOPTING
                                                     REPORT AND RECOMMENDATION

Mr. Carvajal, et al.,                                     Civ. 20-2221 (MJD/LIB)

                        Defendants.

                            * * * * * * * * * * * * * * * * * *

        Based upon the Report and Recommendation of United States Magistrate Judge Leo I.

Brisbois, no objections having been filed to the Report and Recommendation in the time period

permitted, and after an independent review of the files, records and proceedings in the above-

entitled matter, IT IS ORDERED:

        1.       The Court ADOPTS the Report and Recommendation of Magistrate Judge Brisbois

                 dated March 30, 2021 [Docket No. 4].

        2.       This action is DISMISSED without prejudice under Federal Rule of Civil

                 Procedure 41(b) for failure to prosecute and failure to comply with this Court’s

                 February 1, 2021, Order; and

        3.       Plaintiff’s application to proceed in forma pauperis, [Docket No. 2], is DENIED

                 as moot.

        LET JUDGMENT BE ENTERED ACCORDINGLY.

DATED: April 27, 2021                                s/Michael J. Davis
                                                     Michael J. Davis
                                                     United States District Court
